This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 AFSCME LOCAL 2499,

 3          Plaintiff-Appellant,

 4 v.                                                                    NO. 34,431

 5 BOARD OF COUNTY COMMISSIONERS
 6 OF BERNALILLO COUNTY,

 7          Defendant-Appellee.

 8 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 9 Beatrice J. Brickhouse, District Judge

10   Youtz & Valdez PC
11   Shane C. Youtz
12   Stephen Curtice
13   James A. Montalbano
14   Albuquerque, NM

15 for Appellant

16   Bernalillo County Attorney’s Office
17   Randy Autio
18   Michael I. Garcia
19   Albuquerque, NM

20 for Appellee

21                                 MEMORANDUM OPINION
 1 GARCIA, Judge.

 2   {1}   Plaintiff-Appellant AFSCME Local 2499 (the Union) appeals from the district

 3 court’s order dismissing its petition for enforcement of a grievance between itself and

 4 the Defendant-Appellee Board of County Commissioners of Bernalillo County (the

 5 County). This Court issued a notice proposing to affirm the district court’s dismissal.

 6 Following the Union’s filing of a memorandum in opposition, this Court issued a

 7 second notice proposing to reverse. The County filed a memorandum in opposition,

 8 which we duly considered. Unpersuaded, we reverse.

 9   {2}   In this Court’s second notice of proposed disposition we recognized that, even

10 if the district court lacked jurisdiction under the Uniform Arbitration Act to enforce

11 the Union’s grievance disposition, the district court has general jurisdiction to enforce

12 the grievance if the Union’s petition raised matters of common law or equity. See

13 Moriarty Mun. Sch. v. Pub. Sch. Ins. Auth., 2001-NMCA-096, ¶ 29, 131 N.M. 180,

14 34 P.3d 124 (stating district courts are courts of general jurisdiction with authority

15 over matters of common law and equity). [2d CN 2–3] In proposing to reverse, we

16 noted New Mexico’s liberal notice pleading standards and that the County’s response

17 to the Union’s petition specifically addressed the enforceability of the grievance claim

18 as a contract. [RP 21; 2d CN 3–4]

19   {3}   The County does not argue the Union’s petition did not meet our notice

                                               2
 1 pleading standards or that the County lacked notice of a potential breach of contract

 2 or other common law claim. Instead, the County asks this Court to consider for the

 3 first time the substantive arguments in its response below and to affirm the district

 4 court’s dismissal under a right-for-any-reason analysis. [MIO 1–2] “Our courts have

 5 repeatedly held, in summary calendar cases, the burden is on the party opposing the

 6 proposed disposition to clearly point out errors in fact or law.” Hennessy v. Duryea,

 7 1998-NMCA-036, ¶ 24, 124 N.M. 754, 955 P.2d 683. Therefore, because the County

 8 has failed to respond to this Court’s proposed conclusion that the Union’s petition met

 9 our notice pleading standard, we rely on the analysis contained in our second notice

10 of proposed disposition and conclude the Union’s petition was sufficient to invoke the

11 district court’s jurisdiction over common law claims.

12   {4}   To the extent the County requests this Court apply a right-for-any-reason

13 analysis, we note this Court “will not assume the role of the trial court and delve into

14 fact-dependent inquiries.” Meiboom v. Watson, 2000-NMSC-004, ¶ 20, 128 N.M. 536,

15 994 P.2d 1154 (alterations, internal quotation marks, and citation omitted). Because

16 we believe there are fact issues inherent in resolving the grounds for dismissal

17 articulated by the County below, we decline to engage in such a review. Rather, we

18 reverse the district court’s ruling and remand for consideration of the County’s

19 arguments in the first instance.


                                              3
1   {5}   Accordingly, we reverse and remand for further proceedings.



2   {7}   IT IS SO ORDERED.

3                                              ________________________________
4                                              TIMOTHY L. GARCIA, Judge


5 WE CONCUR:



6 _______________________________
7 LINDA M. VANZI, Judge



8 _______________________________
9 J. MILES HANISEE, Judge




                                           4